NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 14 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

RACHEL YOULD,                                   No.    18-16968

                Plaintiff-Appellant,            D.C. No. 5:18-cv-01255-EJD

 v.
                                                MEMORANDUM*
LINDA S. BARNARD, Ph.D., LMFT; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Northern District of California
                   Edward J. Davila, District Judge, Presiding

                             Submitted June 11, 2019**

Before:      CANBY, GRABER, and MURGUIA, Circuit Judges.

      Rachel Yould appeals from the district court’s order denying her motion for

reconsideration in her diversity action arising out of the services provided to Yould

by defendants in connection with her criminal prosecution. We have jurisdiction

under 28 U.S.C. § 1291. We review for an abuse of discretion. Sch. Dist. No. 1J,



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Multnomah Cty., Or. v. ACandS, Inc., 5 F.3d 1255, 1262 (9th Cir. 1993). We

affirm.

      We have an independent obligation to determine the district court’s

jurisdiction, see Chapman v. Pier 1 Imports (U.S.), Inc., 631 F.3d 939, 954 (9th

Cir. 2011), and we conclude on the basis of clarifications provided by Yould in her

objections to the magistrate judge’s findings and recommendations, that the district

court had subject matter jurisdiction over this action. See 28 U.S.C. § 1332(a)

(requirements for diversity jurisdiction).

      The district court did not abuse its discretion in denying Yould’s motion for

reconsideration because Yould failed to establish any basis for such relief. See

Sch. Dist. No. 1J, Multnomah Cty., 5 F.3d at 1262-63 (grounds for reconsideration

under Fed. R. Civ. P. 59(e) and 60(b)); see also McHenry v. Renne, 84 F.3d 1172,

1179-80 (9th Cir. 1996) (affirming dismissal under Rule 8, and recognizing that

“[p]rolix, confusing complaints . . . impose unfair burdens on litigants and

judges”).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                             2                                    18-16968